Case 19-17117-amc         Doc 613     Filed 12/04/20 Entered 12/04/20 13:38:36         Desc Main
                                     Document Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  In re:                                             Chapter 11

  VASCULAR ACCESS CENTERS, L.P.,                     Case No. 19-17117-AMC

  Debtor.


             ORDER APPROVING SECOND APPLICATION FOR INTERIM
             COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
             EISNERAMPER LLP, ACCOUNTANT AND FINANCIAL
             ADVISORS TO THE CHAPTER 11 TRUSTEE FOR THE PERIOD
             JUNE 1, 2020 THROUGH JULY 31, 2020

           AND NOW, this _________ day of ________________, 2020, upon consideration of the

 Second Application for Interim Compensation and Reimbursement of Expenses of EisnerAmper

 LLP, Accountant and Financial Advisors to the Chapter 11 Trustee for the Period February 12,

 2020 through May 31, 2020 (the “Application”); it is hereby;

           ORDERED that Application is APPROVED; and it is further

           ORDERED that pursuant to 11 U.S.C. §330 and Federal Rule of Bankruptcy procedure,

 the Chapter 11 Trustee, on behalf of the Debtor, is authorized to pay EisnerAmper LLP in the

              66267.20
 amount of $_________________ for services rendered as accountant and financial advisors to

                                               19.30
 Stephen V. Falanga, Chapter 11 Trustee and $____________ for the reimbursement of expenses

 for the period of June 1, 2020 through July 31, 2020; and it is further

           ORDERED that this Court shall retain jurisdiction over any and all matters arising from

 or relating to the interpretation of implementation of this order.

                                 [CONTINUED ON NEXT PAGE]
Case 19-17117-amc   Doc 613    Filed 12/04/20 Entered 12/04/20 13:38:36   Desc Main
                              Document Page 2 of 2




                                            BY THE COURT:
     Date: December 4, 2020                 _________________________________
                                            Honorable Ashely M. Chan
                                            United States Bankruptcy Judge




                                        2
